EXHIBIT 10.2



AMENDMENT NO. 1





            This AMENDMENT NO. 1 (this “Amendment”), dated as of November 3,
2009, to STOCKHOLDERS AGREEMENT, dated as of November 4, 2004 (the "Agreement"),
concerning Vanguard Health Systems, Inc. (the "Company"), a Delaware
corporation, is entered into by and among the Company, VHS Holdings LLC, a
Delaware limited liability company (“Holdings”), Blackstone FCH Capital Partners
IV L.P., a Delaware limited partnership, and its affiliates identified on the
signature pages hereto as a “Blackstone Party” (collectively, the “Blackstone
Parties”) and the parties identified on the signature pages of the Agreement as
an “Employee” or who have otherwise become party to the Agreement and have
agreed to become bound by its terms as an “Employee” by entering into a joinder
agreement substantially in the form attached to the Agreement as Exhibit A
(collectively, the “Employees”).



            WHEREAS, the parties to the Agreement wish to amend Sections 1.1(a)
and 4.1(a) of the Agreement in the manner set forth in this Amendment.



            NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and intending to be legally bound hereby, the
parties to this Amendment hereby agree as follows:



            1.         Capitalized Terms. Unless otherwise defined herein,
capitalized terms used herein and defined in the Agreement are used in this
Amendment as defined in the Agreement.



            2.         Amendment of Sections 1.1(a).  Sections 1.1(a) of the
Agreement is hereby amended by deleting all of the text of such Section 1.1(a)
set forth in the Agreement  and replacing such deleted text with the following
new text:



                                    “(a)  Each Employee hereby agrees, until the
earlier to occur of (x)
                        November 4, 2014 and (y) a Qualified IPO, to take all
Designated Actions
                        in the manner that the Management Representative, in his
sole and
                        absolute discretion, shall direct, at any meeting of the
shareholders of the
                        Company, at any and all adjournments thereof, and on any
other occasion
                        in respect of which the consent of such Employee with
respect to his or
                        her Shares may be given or may be requested or solicited
by the Company
                        or any other Person, whether at a meeting, pursuant to
the execution of a
                        written consent, under this Agreement or otherwise, for
all purposes in
                        connection with any Designated Action, and such Employee
hereby
                        ratifies and confirms all that the Management
Representative may do by
                        virtue hereof.”



1



            3.         Amendment of Section 4.1(a). Sections 4.1(a) of the
Agreement is hereby amended by deleting all of the text of such Section 4.1(a)
set forth in the Agreement  and replacing such deleted text with the following
new text:



                                    “(a) If an Employee’s Services to the
Company and its Subsidiaries
                        terminate for any reason (a “Termination Event”), the
Company shall have
                        the right but not the obligation to purchase, from time
to time after such
                        Termination Event, for a period of 180 days following
the later of (x) 181
                        days after the termination of such Employee’s Services
and (y) with
                        respect to Shares received upon the exercise of an
option, 181 days after
                        the date such option is exercised (the “Call Option
Period”), the Shares
                        held by such Employee.  To exercise such purchase right
with respect to
                        an Employee, the Company shall deliver to such Employee
prior to the
                        expiration of the Call Option Period a written notice
specifying the
                        number of Shares with respect to which the Company has
elected to
                        exercise such purchase right, whereupon such Employee
shall be required
                        to sell to the Company, the Shares specified in such
notice, at a price per
                        Share equal to the applicable purchase price determined
pursuant to
                        Section 4.1(c).”



            4.         Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY,THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.



            5.         Counterparts. This Amendment may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute a single instrument.



            6.         References. Upon full execution of this Amendment, all
references in the Agreement or in other documents related to the Agreement shall
be deemed to be references to the Agreement as modified by this Amendment.



                        IN WITNESS WHEREOF, the parties hereto have executed
this Amendment as of the date set forth above.



                                                                        VANGUARD
HEALTH SYSTEMS, INC.


                                                                       
By:       /s/ Ronald P. Soltman                          
                                                                                   
Name: Ronald P. Soltman
                                                                                   
Title: Executive Vice President



2


                                                                        VHS
HOLDINGS, LLC


                                                                       
By:       /s/ Ronald P. Soltman                          
                                                                                   
Name: Ronald P. Soltman
                                                                                   
Title: Executive Vice President





                                                                        The
Management Representative





                                                                        /s/
Charles N. Martin, Jr.                                 
                                                                        Charles
N. Martin, Jr.,
                                                                        solely
in his capacity as Management Representative





                                                                        FOR ALL
EMPLOYEES



                                                                        /s/
Charles N. Martin, Jr.                                 
                                                                        Charles
N. Martin, Jr.,
                                                                       
Individually and as Proxyholder for the
                                                                       
Employees party to the Agreement pursuant to
                                                                        Section
1.1 of the Stockholders Agreement of
                                                                        Vanguard
Health Systems, Inc. dated as of
                                                                        November
4, 2004





                                                                       
Blackstone Parties:



                                                                       
BLACKSTONE FCH CAPITAL PARTNERS IV L.P.

                                                                       
By:       Blackstone Management Associates IV L.L.C.,
                                                                                   
as a General Partner


                                                                       
By:       /s/ Neil P. Simpkins                             
                                                                                   
Name: Neil P. Simpkins
                                                                                   
Title: Senior Managing Director



3


                                                                       
BLACKSTONE FCH CAPITAL PARTNERS IV-A L.P.



                                                                       
By:       Blackstone Management Associates IV L.L.C.,
                                                                                   
as a General Partner


                                                                        
By:       /s/ Neil P. Simpkins                             
                                                                                   
Name: Neil P. Simpkins
                                                                                   
Title: Senior Managing Director





                                                                       
BLACKSTONE FCH CAPITAL PARTNERS IV-B L.P.



                                                                       
By:       Blackstone Management Associates IV L.L.C.,
                                                                                   
as a General Partner


                                                                       
By:       /s/ Neil P. Simpkins                             
                                                                                   
Name: Neil P. Simpkins
                                                                                   
Title: Senior Managing Director





                                                                       
BLACKSTONE HEALTH COMMITMENT
                                                                       
PARTNERS-A L.P.



                                                                       
By:       Blackstone Management Associates IV L.L.C.,
                                                                                   
as a General Partner


                                                                       
By:       /s/ Neil P. Simpkins                             
                                                                                   
Name: Neil P. Simpkins
                                                                                   
Title: Senior Managing Director



4